UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-7111



1STARR DALTON,

                                                Petitioner - Appellant,

          versus


THOMAS MCBRIDE, Warden,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (1:07-cv-00074)


Submitted:   October 5, 2007                 Decided:   October 24, 2007


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


1Starr Dalton, Appellant Pro Se. Dawn Ellen Warfield, OFFICE OF THE
ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              1Starr Dalton seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2000) petition.                  The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§   2253(c)(2)    (2000).     A   prisoner    satisfies     this    standard     by

demonstrating      that   reasonable     jurists    would     find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.           Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                 We have

independently reviewed the record and conclude that Dalton has not

made the requisite showing.        Accordingly, we deny leave to proceed

in forma pauperis on appeal, deny a certificate of appealability,

and dismiss the appeal. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented        in   the

materials     before   the   court   and     argument   would      not    aid   the

decisional process.



                                                                         DISMISSED




                                     - 2 -